Title: To Alexander Hamilton from Théophile Cazenove, 26 April 1791
From: Cazenove, Théophile
To: Hamilton, Alexander



Mr. A. Hamilton
Philade. du 26 avril 1791
Je vous prie de me faire savoir si les éclaircissemens que vous désirés rélativemt. aux piastres seront fournis par la réponse aux questions detaillées sur la Notte que j’ai l’honnr. de vous envoyer.
Mes amis d’hollande m’ont authorisés á leur assurer quelque intérét dans les entreprises utiles qui se formeroient ici: je considere comme tel le plan de la Compe. de manufactures que Mr. Duer m’a communiqué de votre part!
Vous avés, Monsieur, acquis de si justes droits a la Confiance des Capitalistes hollandois, qu’il leurs suffira de savoir que vous avés formé un projet, ou que vous vous intéressés a sa réussite, pour désirer & chercher d’y contribuer de leur côté.
